     Case 1:19-cr-00362-LO Document 28 Filed 07/10/20 Page 1 of 8 PageID# 97




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DIS TRICT OF VIRGINIA


                                       Alexandria Division
                                                                           P                    E vP
UNITED STATES OF AMERICA                        )
                                                )
               V.                               ) No.I:19-CR-362iJ^|ggJ|^^ '
BRIAN M. CARPENTER,                             )
                                                )
               Defendant.                       )

                                   STATEMENT OF FACTS


        The United States and the defendant, BRIAN CARPENTER,stipulate that the allegations

in Count One of the Indictment and the following facts are true and correct. The parties further

stipulate thai had the matter gone to trial, the United Stales would have proven the allegations in

Count One and the following facts beyond a reasonable doubt.

1.      Factual Background

         1.    The defendant, BRIAN M. CARPENTER ("CARPENTER"), was the owner and

operator of a company called the Flintstonc Group which, among other things, facilitated the sale

and distribution ofjanitorial products. Flintstonc Group was created on or about July 29,2011.

At all limes relevant to the instant offense, its business address was located in Leesburg,

Virginia, within the Eastern District of Virginia.

        2.     CARPENTER and the Flintstone Group purchased janitorial products through

Company#!, which was co-owned and operated by A.l. In addition to Company #1, A.I. was the

sole owner of two other companies- Company #2 and Company #3.

        3.     The Washington Metropolitan Transit Authority("WMATA")is an interstate

transportation agency which operates transit service in the Washington metropolitan area.
Case 1:19-cr-00362-LO Document 28 Filed 07/10/20 Page 2 of 8 PageID# 98
Case 1:19-cr-00362-LO Document 28 Filed 07/10/20 Page 3 of 8 PageID# 99
Case 1:19-cr-00362-LO Document 28 Filed 07/10/20 Page 4 of 8 PageID# 100
Case 1:19-cr-00362-LO Document 28 Filed 07/10/20 Page 5 of 8 PageID# 101
Case 1:19-cr-00362-LO Document 28 Filed 07/10/20 Page 6 of 8 PageID# 102
Case 1:19-cr-00362-LO Document 28 Filed 07/10/20 Page 7 of 8 PageID# 103
Case 1:19-cr-00362-LO Document 28 Filed 07/10/20 Page 8 of 8 PageID# 104
